DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timur, U.S. Patent Application Publication 2016/0145853.
Regarding claim 6, Timur discloses a modular construction comprising: a plurality of factory-built functional modules (202, 204, 206) that are each supported by one of a lumber bracing system, prior to assembly, or a subfloor (the floor, see Fig. 1), wherein the plurality of functional modules are configured to be assembled on and supported by a concrete foundation slab (such as is shown in Fig. 7).  The phrase “configured to be assembled on and supported by” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Timur discloses a modular construction wherein each factory-built functional module defines a functional section, with each functional section being selected from the group consisting of: a kitchen, a bathroom, a living room, a dining room, an office, and a utility room (paragraphs 14, 86 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timur, U.S. Patent Application Publication 2016/0145853 in view of Kaufman et al., U.S. Patent 4,485,608.
Regarding claim 1, Timur discloses a modular construction comprising: a support structure (as shown beneath the structure in Fig. 7, for example); and a plurality of factory-built functional modules (204, 206, 208, for example) that are each supported by one of a lumber bracing system, prior to assembly, or a subfloor (paragraph 6 states the modules are 6-sided, and will therefore each have a floor), wherein the plurality of functional modules are assembled on and supported by the support structure (see Fig. 7), but does not specifically disclose the support structure is a concrete foundation.  Kaufman teaches a prefabricated construction atop a concrete slab (23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to erect the modular construction atop a concrete foundation slab to support the construction and it is notoriously well known in the art.
Regarding claim 2, Timur discloses a modular construction wherein each factory-built functional module defines a functional section, with each functional section being selected from the group consisting of: a kitchen, a bathroom, a living room, a dining room, an office, and a utility room (paragraphs 14, 86 for example).
Regarding claims 3 and 9, Timur (in view of Kaufman, as modified for claim 3), discloses a modular construction atop a concrete foundation slab, but does not disclose the slab is further comprising plumbing pipes embedded within the concrete foundation slab and terminating substantially flush with a top surface of the concrete foundation slab.  Kaufman does teach utility lines run through the concrete slab (col. 2, lines 39-49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include plumbing lines within the slab to effectively run the plumbing from one unit to the next.
Regarding claim 4, the prior art, as modified, discloses a modular construction wherein each factory-built functional module comprises the subfloor, but does not specifically disclose the subfloor defines holes for making connections with plumbing pipes embedded in the concrete foundation slab.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that holes would be required to make use of the pipes beneath.
regarding claim 10, Timur discloses a modular construction but does not disclose wherein each factory-built functional module comprises the lumber bracing system, and the lumber bracing system comprises a plurality of lumber that supports walls of each factory-built functional module.  Kaufman teaches elongated plank bracing means (150). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize lumber bracing when erecting the module walls  for their strength and as it is known in the art.
Claims 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timur, U.S. Patent Application Publication 2016/0145853 in view of Collins et al., U.S. Patent Application 2013/0067832.
Regarding claims 5 and 8, Timur discloses a modular construction wherein each factory-built functional module comprises the subfloor, but does not disclose the subfloor comprises plywood.  Collins teaches wood paneling/veneer used within building modules (paragraph 118).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wood paneling as a part of the subfloor as it is a readily available material and known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633